Citation Nr: 0941514	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of the disability evaluation for 
service-connected asthma from a 30 percent to a 10 percent 
evaluation effective January 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1986 to 
August 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his April 2005 substantive appeal, the Veteran requested a 
Board hearing at his local RO.  In July 2009, he submitted a 
written statement asking that this hearing request be 
withdrawn.


FINDINGS OF FACT

1.  The Veteran was properly notified of the April 2004 
proposed reduction; and the reduction from 30 percent to 10 
percent for the service- connected asthma was warranted.

2.  The Veteran's asthma is manifested by intermittent use of 
an inhaler, as well as FEV1 and FEV1/FVC ratings in excess of 
70 percent predicted value.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's service-connected asthma 
from 30 percent to 10 percent effective January 1, 2005, was 
proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6602 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for asthma are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009)), eliminated the concept of a well- 
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, 38 C.F.R. § 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.

II.  Rating Reduction

In March 2000, the RO granted an increased rating for the 
Veteran's service-connected asthma from 0 percent to 30 
percent effective from April 26, 1999.  The 30 percent 
evaluation was assigned based on a November 1999 VA 
examination report noting that the Veteran used two different 
types of inhalers, one of them being albuterol, three times 
per day.  The rating decision noted that daily inhalational 
or oral bronchodilator therapy is one of the pertinent rating 
criteria for a 30 percent evaluation.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent 
rating is warranted for FEV-1 of 71 to 80-percent predicted, 
or; FEV- 1/FVC of 71 to 80 percent, or; intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent predicted, 
or; FEV- 1/FVC of 56 to 70 percent, or; daily inhalation or 
oral bronchodilator therapy, or; inhalation anti-inflammatory 
medication.

In addition to documenting the Veteran's use of two inhalers, 
the November 1999 VA examination report also noted that the 
Veteran's lungs were clear and that there were no rales, 
rhonchi, or wheezing.  His FEV1 was 89 percent predicted, and 
FEV1/FVC was 76 percent.  

In an April 2004 rating decision, the RO proposed to reduce 
the rating for asthma from 30 percent to 10 percent.  In an 
October 2004 rating decision, the RO implemented that 
reduction, effective January 1, 2005, and the appellant 
appealed.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  This appeal involves the 
Veteran's disagreement with the RO's decision to reduce the 
disability rating assigned for his asthma.  The disability 
was rated as 30 percent disabling and was reduced in an 
October 2004 rating decision to 10 percent disabling, 
effective from January 1, 2005.  As noted above, a claim 
stemming from a rating reduction action is a claim as to 
whether the reduction was proper, not whether the veteran is 
entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).

VA regulation 38 C.F.R. § 3.344 pertains to disabilities 
which are likely to improve and examination reports 
indicating improvement.  In Brown v. Brown, the Court noted 
that this regulation applied to ratings which had been 
continued for long periods of time at the same level (5 years 
or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  The Court 
has held that the relevant time period under 38 C.F.R. § 
3.344(c) must be based on the effective dates of the rating 
at issue, and that the regulation applies even if, as in this 
case, the rating decision itself was issued prior to the end 
of the 5-year period.  Brown, 5. Vet. App. at 418.  The Court 
noted that this prospective application of the 5-year 
requirement could be troublesome, but that, nevertheless, the 
express language of 38 C.F.R. § 3.344(c) compelled the 
conclusion that the duration of the rating must be measured 
based on the effective dates.  Id.  Thus, in the present 
case, the 30 percent rating was in effect for more than 5 
years, and the various provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability ratings apply.  38 
C.F.R. § 3.344(c).  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown, 5 Vet. App. at 417-18.  With respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  
 
The Court noted in Brown that there are also several general 
VA regulations that apply to all rating reductions regardless 
of whether the rating has been in effect for five years or 
more.  Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 420-21; 
see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

According to the March 2004 VA examination report, the 
Veteran was not currently on any medications, inhalers, or 
bronchodilators.  He reported that he gets short of breath on 
exertion.  However, the examiner noted that the Veteran did 
not appear to have shortness of breath symptoms during the 
examination.  The examiner noted that there was no wheezing 
and no productive cough.  There was no indication of 
shortness of breath upon exertion, and he was able to walk 
down the hallway without difficulty.  On examination, the 
Veteran's chest was clear to auscultation and percussion with 
no wheezing, rales, or rhonchi.  A March 2004 radiology 
report noted an impression of no active pulmonary pathology.  
A March 2004 pulmonary function test (PFT) found FEV1 of 97 
percent predicted and FEV1/FVC of 102 percent predicted.  It 
was noted that the FEV1/FVC ratio was within normal limits.  
Reduction in FEF25-75 percent indicated mild obstructive 
disease predominantly involving the small airways.

As determined above, because the Veteran's 30 percent asthma 
disability rating has been in effect for more than five 
years, the Board cannot reduce this rating based solely on 
the results of the March 2004 VA examination.  The Board will 
therefore examine the remainder of the relevant evidence of 
record to determine whether the reduction was warranted.

First, VA medical records reflect the Veteran has regularly 
been prescribed albuterol or other inhalers for his asthma 
and directed to use them as needed.  

According to an April 2004 VA medical record, the Veteran 
reported no problems lately with his asthma except for 
climbing stairs.  The physician ordered albuterol to take as 
needed.  

According to an April 2005 PFT, the Veteran's FEV1 pre-
bronchodilator was 86 percent predicted, and his FEV1/FVC was 
104 percent predicted. The Veteran's post-bronchodilator FEV1 
was 86 percent predicted and his FEV1/FVC was 104 percent 
predicted.  The Veteran's spirometry was noted to be normal, 
and it was noted that the change in FEV1 post-bronchodilator 
was within laboratory viability.

A September 2005 VA medical record, describing the Veteran's 
hospitalization for an unrelated illness, notes that the 
Veteran had a cough with bronchospasm.  His asthma was 
treated with albuterol and Atrovent by nebulizer and then 
with albuterol MDI.  His bronchitis was treated with Bactrim 
DS twice daily.  He was started on a prednisone taper because 
his asthma had not resolved three days later.

A December 2005 VA hospitalization summary notes that the 
Veteran reported no health problems except for asthma.  It 
was noted that his lungs were clear to auscultation and 
percussion but that there was occasional dry coughing.

An October 2005 VA medical record notes that the Veteran uses 
albuterol MDI for his asthma as needed, and that he has 
needed prednisone in the past.  There was good air movement 
through his lungs, though there was much coughing.  There 
were no adventitial sounds except for faint rales.

A May 2006 inpatient addictions treatment note characterizes 
the Veteran's asthma as stable.  On examination, percussion 
was resonant.  There were clear breath sounds and no wheezes, 
rhonchi, crackles, or rubs were noted.  It notes he had been 
prescribed an oral inhaler that he was to use as needed.  

A September 2006 VA medical record notes that the Veteran's 
asthma was stable.

A December 2006 general VA medical examination report notes 
that the Veteran's breath sounds were symmetric.  There were 
no rhonchi or rales.  Expiratory phase was within normal 
limits.  The Veteran was diagnosed with cervical degenerative 
joint disease and lumbar myofascial strain.  An undated 
addendum requests that, because this was a comprehensive 
examination, all additional conditions and incidental 
findings should be addressed.  The examiner did not diagnose 
asthma in response to this request.

A July 2007 record notes that the Veteran's lungs were clear 
per auscultation.  His respirations were quiet, regular, and 
non-labored.

The Board finds that the preponderance of the evidence of 
record shows sustained material improvement under the 
ordinary conditions of life.  The Board notes that the FEV1 
readings from March 2004 and April 2005 are comparable to 
those from the November 1999 PFT, while the March 2004 and 
April 2005 FEV1/FVC results have improved over those of 
November 1999.  All of the spirometry readings, including 
those taken in February 2000 as part of the November 1999 
examination, were normal.

However, none of the new medical evidence discussed above 
characterizes the Veteran has needing to use an inhaler 
daily.  They all note inhaler use as needed.  Furthermore, 
there are no medical records on file indicating that the 
Veteran ever sought treatment specifically for his asthma.  
Rather, it appears that his asthma has mostly been treated 
incidentally to hospitalizations or medical appointments for 
other illnesses.  Multiple records describe the Veteran's 
asthma as stable. 

The evidence also suggests that the Veteran has not had much 
functional limitation due to his asthma.  As noted above, an 
April 2004 record reflects that the Veteran reported no 
problems with his asthma, except when climbing stairs.  The 
March 2004 VA examination report notes that the Veteran 
reported shortness of breath on exertion, but the examiner 
did not observe such symptoms in the course of the 
examination.  In short, the level of functional limitation 
demonstrated by the medical evidence reflects improvement in 
the Veteran's ability to function under ordinary conditions 
of life and work.  

Finally, the Board does not consider the level of disability 
indicated in the March 2004 VA examination report and 
subsequent evidence of record to be a mere function of VA 
having obtained a more thorough examination.  The Board notes 
that both of the VA examination reports of record are of 
comparable thoroughness and fullness.  They, along with the 
subsequent VA medical records, reveal enough of a picture of 
the decreased frequency of the Veteran's inhaler use and 
functional limitations to justify the reduced rating.  

The Board has reviewed the entirety of the evidence of record 
and finds that there is no evidence which probatively 
contradicts the current disability picture discussed above.  
The Board further observes that the Veteran has not otherwise 
testified to requiring daily use of an inhaler or greater 
functional limitations than discussed above.
 
In sum, based on a longitudinal review of the record, the 
Board concludes that the evidence before the RO at the time 
of the decision reducing the evaluation assigned to the 
Veteran's asthma showed improvement in the disability.  The 
RO's rating reduction was proper and restoration is not 
warranted.


ORDER

The reduction from 30 percent to 10 percent for the Veteran's 
service-connected asthma effective January 1, 2005, was 
proper.

Entitlement to a disability rating in excess of 10 percent 
for service-connected asthma is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


